FILED
                                                 Jun 12 2020, 1:04 pm

                                                     CLERK
                                                 Indiana Supreme Court
                                                    Court of Appeals
                                                      and Tax Court




                         IN THE

  Indiana Supreme Court
            Supreme Court Case No. 20S-CT-354

              Bayer Corporation, et al.,
                    Appellants-Defendants,

                              –v–

                   Rene Leach, et al.,
                      Appellees-Plaintiffs.


                     Decided: June 12, 2020

Appeal from the Marion Superior Court, No. 49D14-1803-CT-12218
             The Honorable James B. Osborn, Judge

    On Petition to Transfer from the Indiana Court of Appeals
                        No. 19A-CT-625



                      Per Curiam Opinion
                       All Justices concur.
Per curiam.

   The plaintiffs, 36 women, filed a product-liability suit against the
defendants, Bayer Corporation and some related entities, alleging
multiple claims related to a medical device that Bayer manufactured.
Later, Bayer filed a motion for judgment on the pleadings under Indiana
Rule of Trial Procedure 12(C). The trial court denied Bayer’s motion but
certified it for interlocutory appeal. On appeal, the Court of Appeals
affirmed the trial court. Instead of addressing the legal viability of all the
plaintiffs’ claims, however, it addressed the legal viability of only one.
Concluding the Court of Appeals should have addressed the merits of all
the claims, we grant transfer and remand to the Court of Appeals to
address the viability of each claim.


Facts and Procedural Background
   The plaintiffs allege that Bayer violated both Indiana’s Product Liability
Act and other state and federal laws by covering up adverse information
and by misleading federal regulators, the public, and the plaintiffs. The
plaintiffs’ allegations include that Bayer committed numerous wrongful
acts, including defective manufacturing, false and misleading marketing
and promotions, maintaining defective warnings and labels, and
negligently and improperly training physicians. The plaintiffs also allege
that Bayer failed to meet certain regulatory obligations, including failing
to timely and properly update warnings and labels, failing to report and
respond to adverse events, failing to report negative clinical studies, and
failing to perform post-market studies and surveillance.

   Responding to these allegations, Bayer filed a motion for judgment on
the pleadings, arguing that the plaintiffs failed to adequately plead their
claims and that their claims were preempted by the Medical Device
Amendments to the Federal Food, Drug, and Cosmetic Act. The trial court
summarily denied Bayer’s motion. At Bayer’s request, the trial court
certified its interlocutory order, and the Court of Appeals accepted
jurisdiction. See Ind. Appellate Rule 14(B).




Indiana Supreme Court | Case No. 20S-CT-354 | June 12, 2020           Page 2 of 5
   The Court of Appeals affirmed, holding that the plaintiffs’
manufacturing defect claim was sufficiently pleaded and not preempted
by federal law. Bayer Corp. v. Leach, 139 N.E.3d 1127, 1134–35 (Ind. Ct.
App. 2019), vacated. The Court of Appeals acknowledged other legal
theories and factual allegations in the pleadings but concluded that it need
not address those as it had identified a claim upon which relief could be
granted. Id. at 1135.

  Having granted transfer, thereby vacating the Court of Appeals
opinion, see App. R. 58(A), we remand to the Court of Appeals to consider
whether Bayer’s motion for judgment on the pleadings was properly
denied as to all the plaintiffs’ claims.


Discussion
   Indiana is a notice pleading state and requires that pleadings contain
only “a short and plain statement of the claim showing that the pleader is
entitled to relief[.]” Ind. Trial Rule 8(A)(1). Plaintiffs need not “set out in
precise detail the facts upon which the claim is based, [but they] must still
plead the operative facts necessary to set forth an actionable claim.” Trail
v. Boys & Girls Club of Nw. Indiana, 845 N.E.2d 130, 135 (Ind. 2006). This
means that although “highly desirable,” a precise legal theory in a
pleading—a principle connecting a claim to the relief sought—“is not
required.” State v. Rankin, 260 Ind. 228, 231, 294 N.E.2d 604, 606 (1973).

    The purpose of notice pleading is to inform a defendant of a claim’s
operative facts so the defendant can “prepare to meet it.” Noblesville
Redevelopment Comm’n v. Noblesville Assocs. Ltd. P’ship, 674 N.E.2d 558, 564
(Ind. 1996) (quoting Jack H. Friedenthal, et al., Civil Procedure § 5.7, at 253
(2nd Ed. 1993)). Although a single complaint often contains multiple
claims, claims requiring different “research, evidence, arguments, and
litigation strategy” require discrete factual allegations. Noblesville
Redevelopment Comm’n, 674 N.E.2d at 564.

   The sufficiency of the pleadings’ claims and defenses is tested by a
motion for judgment on the pleadings under Trial Rule 12(C). KS&E Sports
v. Runnels, 72 N.E.3d 892, 898 (Ind. 2017). In reviewing a motion under


Indiana Supreme Court | Case No. 20S-CT-354 | June 12, 2020            Page 3 of 5
12(C), a court must “base [its] ruling solely on the pleadings” and “accept
as true the material facts alleged in the complaint.” Id. (quoting Veolia
Water Indianapolis, LLC v. National Trust Ins. Co., 3 N.E.3d 1, 5 (Ind. 2014)).
A court should grant the motion “only when it is clear from the face of the
pleadings that the plaintiff cannot in any way succeed under the operative
facts and allegations made therein.” Noblesville Redevelopment Comm’n, 674
N.E.2d at 562; Murray v. City of Lawrenceburg, 925 N.E.2d 728, 731 (Ind.
2010). So when a pleaded claim provides no circumstances in which relief
can be granted, there is no need to put either the parties or the court
through costly and time-consuming litigation.

   Here, like in most complex litigation, the plaintiffs allege several sets of
operative facts, amounting to several discrete claims. The Court of
Appeals addressed the legal viability of only one of those claims: defective
manufacturing. The Court of Appeals did not analyze the remaining ones,
reasoning that any viable claim preserves the entire complaint. But that is
not correct. In a complaint with multiple claims, the viability of a single
claim does not immunize a separate, deficient claim from judgment on the
pleadings. When analyzing pleadings for Rule 12(C) purposes, Indiana
courts are required to address the viability of each claim presented,
disposing of only unviable ones. See, e.g., KS&E Sports, 72 N.E.3d at 907–08
(finding judgment on the pleadings was proper for some, but not all, of
the alleged claims).

  Here, the Court of Appeals failed to address the viability of each claim
presented in the pleadings. We remand to the Court of Appeals to
consider the viability of each of the plaintiffs’ claims.


Rush, C.J., and David, Massa, Slaughter, and Goff, JJ., concur.




Indiana Supreme Court | Case No. 20S-CT-354 | June 12, 2020           Page 4 of 5
ATTORNEYS FOR APPELLANTS
Mary Nold Larimore
Robert A. Jorczak
Ice Miller LLP
Indianapolis, Indiana

Erika L. Maley
Christopher A. Eiswerth
Sidley Austin LLP
Washington, District of Columbia

ATTORNEYS FOR APPELLEES
Gregory J. Bubalo
Kate A. Dunnington
Bubalo Law PLC
Louisville, Kentucky

Lee C. Christie
Katherine A. Franke
Cline Farrell Christie Lee & Bell, P.C.
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CT-354 | June 12, 2020   Page 5 of 5